DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on May 18, 2022 for the application filed April 24, 2019. Claims 1-16 have been amended, claims 17-20 have been cancelled and claims 21-24 have been newly added. Claims 1-16 and 21-24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient user interface" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the health provider communities" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-10 are rejected at least based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (U.S. Pub. No. 2012/0129139) in view of Soyao et al. (U.S. Pub. No. 2015/0216413), Hicks et al. (U.S. Pub. No. 2012/0284045) and Cubera et al. (U.S. Pub. No. 2018/0082024).
Regarding claim 1, Partovi discloses a system to support a social health network Fig. 1 shows a disease management system which connects patients via a network to hospitals, physicians, caregivers and a support community.), the social health network comprising:
a patient controlled electronic health system comprising electronic health records (EHRs), wherein the EHRs are shared with a plurality of global health provider systems at the permission of a patient user (Paragraphs [0076], [0080] and [0087] discuss patient personal records 404 which are shared with a support community (including providers) via a PPRMIO and user interface dashboards as shown in fig. 5. Paragraph [0111] discusses that the patient controls access to the dashboards (i.e. which members of the patient support community can see certain information/health records). Paragraph [0057] discusses that healthcare providers connect to the system via the internet, construed as facilitating global access. Also see paragraph [0124].);
the patient controlled electronic health system further comprising:
a computer-based infrastructure comprising one or more processors programmed to create profiles of patient users and health provider users (Paragraph [0144] discusses creating patient support community profile info and patient profile info. Paragraphs [0123]-[0124] discuss obtaining information on patients and care providers, hospitals, doctors, and support community members. Paragraphs [0013]-[0014] and [0066] discuss the system storing patient records, care team records and support community records and relationships matching the care team records and support community records to the patient records. Furthermore, the patient/user and third party (provider/support community) user interfaces customized to the user based on permissions discussed in paragraphs [0063]-[0064] and [0111] and can be construed as patient and provider profiles.); 
at least one database to centralize, collect, and analyze patient data, health provider data, or a combination thereof (Paragraphs [0076]-[0080], [0124] and [0142] discuss a central storage having databases which collect and analyze patient data, which includes provider data.), wherein communication between health provider users occurs at a provider user interface separated from the patient user interface and with access limited to health provider users assigned by the patient user (Paragraph [0036], the medical team can communicate with other members of the medical team using the same encrypted private messaging, with or without including the patient and his/her support community in those communications. Paragraphs [0029], [0037], [0111] and [0124] discuss that the medical team can only access portions of the patient user interface based on patient permissions. Paragraph [0073] discusses that the messaging is done in connection with a user interface. Paragraphs [0063]-[0064] discusses user/patient and third party user interfaces separate from user/patient user interfaces as shown in fig. 2.); 
one or more servers to store the patient data, the health provider data, or a combination thereof, the server programmed to: (a) create patient communities, (b) utilizing predictive analytics Paragraphs [0067], [0079] and [0082]-[0090] discuss a healthcare server data analysis module with a processor that accesses stored data in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, and diagnostic or treatment processes. The server also creates patient support communities which allow patients to connect to the community. Also see paragraphs [0013]-[0014] and [0066] which discuss creating relationships between users/patients and providers/support communities.), where the server is programmed to: 
create the patient user profile through a first mobile device and accessible via the patient user interface, and create the health provider user profile associated with the patient user profile and accessible via the provider user interface, wherein the EHRs of the patient users are selectively identified to personalize health information or de-identified to integrate in a data analytics platform (Paragraphs [0063]-[0064] discuss a user interface module for patients and a third party interface module for providers which allow access to the system. Paragraphs [0014], [0055]-[0061], [0120]-[0124] and [0144] discuss that disease management system has a plurality of users which may be patients, physicians care providers, hospitals and support communities. Paragraphs [0013]-[0014] and [0066]The user have profiles which are associated with the patient. For example, a patient has a patient profile which associates the patients with physicians, care providers, hospitals and support communities and the physicians care providers, hospitals and support communities have profiles which associate them to the patient. Paragraph [0076] discusses that the patient record is specific to the patient whereas information for population analysis and analytics is not specific to the patient and anonymized.) ;
wherein the one or more processor accesses the database to predict Paragraphs [0067], [0079] and [0082]-[0086] discuss a data analysis module with a processor that accesses the data in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, procedure costs and diagnostic or treatment processes.)

Partovi does not appear to explicitly disclose an integrated artificial intelligence (AI) platform to predict AI models in personalized health (The models in Partovi are generated and edited by subject matter experts) or integrating provider demographics, experience data, and outcome in real-time.
Soyao teaches that it was old and well known in the art of health care social networks at the time of the filing to provide an integrated artificial intelligence (AI) platform to predict AI models for personalized health (Soyao, paragraphs [0230]-[0234] and [0297] discuss using an analytics module to apply machine learning to patient data and other data, including alternative medicines, to determine best practices for a patient.) to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings (Soyao, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social networks at the time of the filing to modify the system of Partovi to include an integrated artificial intelligence (AI) platform to predict the models in personalized health, as taught by Soyao, in order to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings.
Hicks teaches that it was old and well known in the art of healthcare networking at the time of the filing to integrate provider demographics, experience data, and treatment outcome in real-time (Hicks paragraphs [0043]-[0045] and [0049]-[0050] discuss that a provider profile is integrated into the system such that a patient may choose to connect with a provider in real time using the profile and search criteria, The profile include demographics (i.e. gender and age), experience, performance related data and patient experience related data). Disciplinary actions and patient experience related data are construed as treatment outcome data.) to allow a patient to compare physicians or hospitals, search for a particular physician or hospital by geographic area or other criteria, or verify a physician's or hospital's certifications and licensures (Hicks, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare networking at the time of the filing to modify the system of Partovi such that the processor integrates provider demographics, experience data, and treatment outcome in real-time. For example, the system could utilize predictive analytics to link patients and support groups with specialist care providers for decision making based on provider demographics and to identify subject matter experts for decision making based on provider demographics.
Partovi does not appear to explicitly disclose wherein the patient user authenticates a permission to extract a EHR of the patient user directly from a patient record of the patient user in a hospital or provider network to profiles of health provider users assigned by the patient user.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing wherein the patient user authenticates a permission to extract a EHR of the patient user directly from a patient record of the patient user in a hospital or provider network to profiles of health provider users assigned by the patient user (Cubera, paragraph [0097], The logic of the ledger storage engine 222 allows for protocols and transactions for granting and revoking consent for a health provider to have access to patient information. This functionality allows a patient to record in the consent and data exchange ledger 223 of the CIMS 220, a consent granting document that specifies that a given health provider is granted access to patient information, such as patient electronic medical records (EMRs), held by a second health provider for a certain period of time, with a set of time and content qualifiers possibly limiting the extend of the grant.) to allow efficient access to electronic medical records while maintaining compliance with regulations (Cubera, paragraphs [0002]-[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that the patient user authenticates a permission to extract a EHR of the patient user directly from a patient record of the patient user in a hospital or provider network to profiles of health provider users assigned by the patient user, as taught by Cubera, in order to allow efficient access to electronic medical records while maintaining compliance with regulations.

Regarding claim 2, Partovi further discloses wherein the provider user interface and the patient user interface are configured to populate data selected by each of the health provider users and the patient users, respectively (Paragraphs [0029], [0034]-[0036] and [0063]-[0064] discuss that the user/patient and provider/support communities may enter/populate data via the respective user interfaces.).

Regarding claim 3, Partovi further discloses wherein the data is selected by utilizing predictive analytics models (Paragraphs [0029] and [0082]-[0089] discuss that selections of data include diagnostic and treatment plans determined through decision trees and other techniques, construed as predictive analytics.).

Regarding claim 4, Partovi further discloses wherein prior diagnoses and prior treatments are data integrated with predictive analytics at the server to deliver treatments options to the patient user (Paragraphs [0084]-[0086] discuss that diagnosis and treatment plans are based on medical protocols, guidelines, recommended actions, standards of care and expert knowledge, which are all based on success/failure rates of diagnosis and treatment, construed as prior treatments and prior diagnoses.).

Regarding claim 5, Partovi further discloses wherein the health provider user comprises individuals or system entities including: doctors, dentists, specialists, surgeons, nurses, physician assistants, dental assistants, alternative care providers, aestheticians, hospital systems, health-affiliated educational institutes and organizations, managed care living facilities, mental health organizations, other care provider groups, or any combination thereof (Paragraphs [0056]-[0058]).

Regarding claim 6, Partovi further discloses wherein the health provider users interact confidentially with one another as to communicating data of patient users in the health provider communities, providing personalized patient care, including diagnosis, treatment, delivery of services, or any combination thereof, based on real-time, globally obtainable health provider decisions (Paragraphs [0036] and [0057] discuss that the systems allows physicians to communicate with each other with respect to patient health, providing care, etc. Messaging between physicians regarding patient care decisions is construed as in real-time. Communicating via the internet is construed as real-time and globally obtainable.).

Regarding claim 7, Partovi further discloses wherein the patient user owns electronic health records of the patient user and limits access to licensed health providers to whom the patient user grants permission to access (Paragraphs [0037], [0066], [0111] and [0124] discuss that the patient has control of the medical records and can grant permission for the records to be provided to users, such as only to certain physicians.) wherein the at least one database includes Paragraphs [0038] and [0060] discusses establishing social connections between patients and family, friends, peers and other who have enrolled in the system. Paragraph [0044] discusses that the system of figs. 1 and 2 may be implemented in distributed computing environments.), and to secure private communication regarding identifiable patient records and de-identifiable patient records among licensed health providers at the health provider user interface (Paragraphs [0036] and [0073] discuss the use of secure encrypted HIPAA compliant messaging to share patient data between medical providers. Paragraph [0037] discusses that privacy is protected at all times. Paragraph [0076] discusses sharing anonymized patient records. Paragraph [0041] discusses that social networking communication is performed within the privacy framework described throughout the specification. Paragraph [0088] discusses patient privacy control settings. Paragraphs [0080] and [0087] discuss HIPAA compliant sharing of personalized patient relevant medical information output which include analytic intelligence as discussed in paragraph [0078]. As discussed above, the healthcare server is construed as being able to be accessed globally by physicians and providers. This is done user the third party user interfaces as discussed in paragraph [0064] and shown in fig. 2.)
Partovi does not appear to explicitly disclose that the storage is cloud storage, however, Soyao teaches that it was old and well known in the art of health care social networks at the time of the filing to utilizing could storage for health social networks (Soyao, paragraphs [0112] and [0321]) to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings (Soyao, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social networks at the time of the filing to modify the storage of Partovi to be cloud storage, as taught by Soyao, in order to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings.

Regarding claim 8, Partovi further discloses wherein the licensed health providers share data of the patient users as identified or de-identified, and designate data of interest to analyze symptoms, diseases, treatments, care protocols, hospital services, effects and outcomes, wherein the designated data of interest include a background of health providers, education of health providers, prior diagnoses and treatments of patient users, demographics of patient users, or any combination thereof (Paragraphs [0029], [0036]-[0037], [0040], [0076], [0085], [0106], [0111], [0121], [0124] and [0127] discuss that members associated with the patient, such as physicians, may share data and analyze specified data. This may be done as identified/de-identified depending on permission level and HIPAA and used to analyze symptoms, diseases, treatments, care protocols, hospital services, effects and outcomes and is done in view of a medical providers background, education, prior diagnoses and treatments. For example, care teams are based on providers background, education, continuity of care is considered in all decisions, demographics and location are considered for treatment options and scheduling and the sharing of data between care teams and patients is for managing symptoms, diseases, treatments protocols, services effects and outcomes, as this is what proper healthcare involves.).

Regarding claim 9, Partovi further discloses wherein the data of the patient users is used to create an Paragraphs [0076], [0079[0082], [0101] and [0114] discuss utilizing the patient’s medical records and other information to create a database for research, data mining  and analytics which incorporate information on prayer (alternative) and transition medicine and any other subject matter used.).
Partovi does not appear to explicitly disclose that the platform is an artificial intelligence platform. 
Soyao teaches that it was old and well known in the art of healthcare social networks to use patient data to create an artificial intelligence platform that integrates alternative medicine (Soyao, paragraphs [0123], [0230]-[0234] and [0297] discuss using an analytics module to apply machine learning to patient data and other data, including alternative medicines, to determine best practices in healthcare.) to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings (Soyao, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social networks at the time of the invention/filing to modify the platform of Partovi to be an artificial intelligence platform, as taught by Soyao, in order to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings

Regarding claim 10, Partovi further discloses wherein the system is configured to protect the privacy and ownership of personalized health information of the patient user by way of identifying the patient user using an alias or authenticating, through a verification process, access of the patient user or a licensed health provider whom the patient user authorizes to upload electronic medical records (Paragraphs [0076], [0107]-[0108] and [0123] discuss that the patient is associated with identifiers such that medical data associated with the patient is associated with the identifier and this is verified by patient self-reported data. For example, a patient may submit health information via a message and the message is verified to be associated with the patient using the identifiers. Physicians may also upload medical data based on patient permissions.).

Claim 11 is rejected under the same rationale as claim 1. Also see paragraph [0064] which discusses that there is a separate third party user interface module for medical professionals to access the system which is sperate from the user/patient user interface module as shown in fig. 2. Paragraphs [0044] and [0054] discuss that the components (i.e. user interface modules) may be distributed in a distributed computing environment (i.e. separate servers).

Regarding claim 12, Partovi further discloses providing predictive outcomes, diagnoses and prognoses, as based on behaviors and experiences, to one or more of the patient user interface and the provider user interface Paragraphs [0067], [0079] and [0082]-[0090] discuss a healthcare server data analysis module with a processor that accesses stored data in the system to perform analysis to determine diagnosis, prognosis and treatments using models, such as decision trees or other techniques in order to provide valuable information to physicians, hospitals, pharmaceutical companies, and/or medical device companies about different factors or aspects of the treatment plans such as potential harms or unexpected advantages gained by patients during treatment as well as during and after clinical trials and to provide the user with personalized patient relevant medical information output. The models include medical protocols, guidelines, and recommended actions, standards of care, and diagnostic or treatment processes. Paragraph [0101] discusses that the models are based on past usage (i.e. behavior) of subject matter experts. Subject matter experts bases models on past experience.).

Regarding claim 13, Partovi further discloses wherein the health providers verify identity of one or more patients to share patient data within a secure database as utilized by the health providers, said secure database not accessible to the patient users (Paragraphs [0076] and [0107] discusses that members may share data within a patient personal record database by using a patient identifier which associates the data with the patient, construed as verifying the patient. Paragraphs [0083]-[0086], [0093], [0107] discuss that healthcare providers may provide patient specific information using a patient identifier which associates the data with the patient, construed as verifying the patient and that this information may be stored in the medical information medical database used to share medical information and which may only be added to or edited by certain parties, such as only subject matter experts or third party medical providers, construed as the database not being accessible to the patient ).

Regarding claim 14, Partovi further discloses wherein the processor selectively identifies and de-identify data of the patient users Paragraphs [0029], [0076], [0084], [0093] and [0124] discuss entering and sharing patient data which may be specific to the patient and treatment plan data which may not be specific to the patient and that patient personal information may be anonymized.). 
Partovi does not appear to explicitly disclose that the processor selectively identifies and de-identify data of the patient users based on permissions of the patient users.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing to selectively identify and de-identify data of the patient users based on permissions of the patient users. (Cubera, paragraph [0025], In some cases the consents may be for de-identified data, such as for patient information being provided to a research facility. In such cases, current laws permit reuse of such de-identified data, however personal identifiers are removed from the data at the point of use making this a repetitive process. The illustrative embodiments support the ability to remove personal identifiers from patient information in accordance with consents, and replace the information with a tag that indicates the removal, such as a “no longer identified” tag, and certification under consents may be done once and registered in the blockchain or ledger, enabling free exchange of de-identified data patient information without repetitive de-identifying operations.). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that the processor selectively identifies and de-identify data of the patient users based on permissions of the patient users, as taught by Cubera, in order to enable free exchange of de-identified data patient information without repetitive de-identifying operations.

Regarding claim 15, Partovi further discloses wherein the social health network provides an emotional support network and real-time analytical data support from existing databases, data created by patient users or health provider users, and medical records of patient users of the social health network (Paragraphs [0067] and [0089] discuss providing emotion support networks and analytics from the information in the system.).

Regarding claim 16, Partovi further discloses wherein the real-time analytical data support using personalized health information as authorized by the patient users (Paragraph [0067], [0076] and [0124] discuss that the analytics use patient information which is controlled via permissions by the patient.).
Partovi does not appear to explicitly disclose that the analytical data support facilitates deep learning. 
Soyao teaches that it was old and well known in the art of healthcare social networks at the time of the invention/filing to provide analytical data support which facilitates deep learning (Soyao, paragraphs [0123], [0230]-[0234] and [0297] discuss using an analytics module to apply machine learning to patient data and other data, including alternative medicines, to determine best practices in healthcare.) to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings (Soyao, paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social networks at the time of the invention/filing to modify the analytical data support of Partovi to facilitate deep learning, as taught by Soyao, in order to capture broader and deeper health information beyond what clinicians capture inside the clinical, hospital or laboratory settings

Claim 21 is rejected under the same rationale as claim 1.

Regarding claim 22, Partovi further discloses wherein a first portion of the patient data and/or provider data is selectively identified to provide personalize health information, and a second portion of the patient data and/or provider data is de-identified to provide de-identified data for conducting the predictive analytics or Al at the patient or provider user interface (Paragraph [0076] discusses that individual patient personal records 404 may be aggregated, anonymized and studied for research and data mining. Also see Soyao, paragraph [0231]. Paragraph [0078] discusses that the individual patient personal records 404 are used to generate a personalized patient relevant medical information output.)

Regarding claim 23, Partovi further discloses using the de-identified data for research and data mining (Paragraph [0076]), but does not appear to explicitly disclose wherein the predictive analytics or Al utilizes the de-identified data to support real-time decision-making of the provider users at the health provider user interface.
Soyao teaches that it was old and well known in the art of health care social networks at the time of the filing that predictive analytics or Al utilizes the other patient’s data to support real-time decision-making of the provider users at the health provider user interface (Soyao, paragraphs [0231] discuss using an analytics module to take the data regarding other patients and to apply data mining or machine learning techniques, in order to determine a best practice solution for a patient based on the historical and/or real-time data related to other patients with similar conditions.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare social networks at the time of the filing to modify the use of the de-identified data of Partovi such that he predictive analytics or Al utilizes the de-identified data to support real-time decision-making of the provider users at the health provider user interface, as taught by Soyao, to determine a best practice solution for a patient based on the historical and/or real-time data related to other patients with similar conditions and for HIPAA considerations (See Partovi, paragraph [0080]).

Regarding claim 24, Partovi does not appear to explicitly disclose wherein the system is configured to provide a notice to the patient user for authenticating the permission to extract the EMR from the patient record to the profiles of the health provider users assigned by the patient user.
Cubera teaches that it is old and well known in the art of electric medical records at the time of the filing to provide a notice to the patient user for authenticating the permission to extract the EMR from the patient record to the profiles of the health provider users assigned by the patient user (Cubera, paragraph [0103], Moreover, such information may be used to populate notifications and requests sent to the patient to inform them of what health provider is requesting the patient information, what patient information is being requested, and what health provider would be providing the patient information, so that the patient can make an informed decision as to whether to grant (give consent) or deny (revoke or deny consent) the transaction to exchange the patient information.) to allow efficient access to electronic medical records while maintaining compliance with regulations (Cubera, paragraphs [0002]-[0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art of electric medical records at the time of the filing to further modify the system of Partovi such that the system is configured to provide a notice to the patient user for authenticating the permission to extract the EMR from the patient record to the profiles of the health provider users assigned by the patient user, as taught by Cubera, in order to allow efficient access to electronic medical records while maintaining compliance with regulations.


Response to Arguments
Applicant's arguments filed May 18, 2022 regarding claims 1-16 being rejected under 35 U.S.C. §103 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686